DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24A” [see Fig. 2] has been used to designate both resin wall of the first coil portion 22A and resin wall of the second coil portion 22B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 4 is objected to because of the following informalities:  in the last line of the claim has “portion, .”. Should the comma actually be the period.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/877,831 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed invention in this application is covered by the application above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US Pub No. 2016/0086716).

    PNG
    media_image1.png
    483
    458
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    437
    459
    media_image2.png
    Greyscale

Regarding claim 1, Choi et al disclose [see Figs. 1 and 4 above] a coil component (chip electronic component 100) comprising: an insulation substrate (insulation substrate 20) provided with a penetration hole (core/coil part 55) [see paragraph [0040] for details]; a coil (coils 42 ad 44) having a first coil portion (coil 42) subjected to insulation coating [shown but not numbered] with a first flat coil pattern formed around the penetration hole (55) [see Fig. 1 above] on one surface of the insulation substrate (20); a magnetic body (magnetic body 50) integrally covering the insulation substrate (20) and the coil (42 and 44); and a pair of external terminal electrodes (external terminal electrodes 80) provided on an outer surface of the magnetic body (50) and being respectively connected to end portions of the coil (42 and 44), wherein the magnetic body (50) has a first magnetic portion (planting spreading prevention part 60 with layer 70) constituted of a metal magnetic powder-containing resin containing metal magnetic powders including Fe and constitutes the outer surface of the magnetic body (50), and a second magnetic portion (magnetic metal powders 51 and 52) surrounded by the first magnetic portion (60 with 70), the second magnetic portion (51 and 52) covering at least a part of the coil (42 and 44), and having a higher compositional proportion of Fe than the metal magnetic powder-containing resin constituting the first magnetic portion (60 with 70).
Regarding claim 2, Choi et al disclose wherein the coil (42 and 44) has a second coil portion (coil 44) subjected to insulation coating with a second flat coil pattern formed around the penetration hole (55) on the other surface of the insulation substrate (20) [see Fig. 1].
Regarding claim 3, Choi et al disclose wherein the second magnetic portion (51 and 52) is present in the whole region of an inward region of the coil (42 and 44).
Regarding claim 4, Choi et al disclose wherein a smallest thickness in a thickness of the first magnetic portion (60 with 70), the smallest thickness is a distance from the outer surface of the magnetic body (50) to the second magnetic portion (51 and 52), is longer than a length of
a largest particle of the metal magnetic powders (51 and 52) included in the metal magnetic powder-containing resin constituting the first magnetic portion (60 with 70).
Regarding claim 6, Choi et al disclose wherein the second magnetic portion (51 and 52) is constituted of a metal magnetic powder-containing resin containing metal magnetic powders including Fe.
Conclusion
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 5, the primary reason for the allowance of the claim is due to the magnetic body  has a pair of main surfaces facing each other in a thickness direction of the insulation substrate and a pair of end surfaces facing each other in a direction orthogonal to the thickness direction of the insulation substrate, and provided with the pair of external terminal electrodes respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asai et al (US Patent 10,943,719 B2) -  In a coil component, an insulation layer covers an upper surface of a conductor pattern. Accordingly, insulating properties between the conductor pattern and a magnetic body are enhanced, and insulating properties between the conductor patterns are enhanced.
Hachiya et al (US Patent 10,930.420 B2) - A coil component includes a magnetic body part and a coil part. The magnetic body part has first and second magnetic layers stacked together alternately in one axis direction, and cover parts covering the first and second magnetic layers from the one axis direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858